Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (this “Amendment”) is entered into as of September 2, 2014 by and
between Fibrocell Science, Inc. (the “Company”) and Gregory Weaver
(“Executive”).

 

WHEREAS, the Company and Executive are parties to an employment agreement, dated
August 26, 2013 (the “Employment Agreement”);

 

WHEREAS, Section 18 of the Employment Agreement provides that the Company and
Executive may amend the Employment Agreement by mutual agreement in writing; and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Section 2(a) of the Employment Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(a).  Base Salary.   The Company shall pay to Executive an annual base salary
(“Base Salary”) of $330,000, less applicable withholdings and deductions, in
accordance with the Company’s normal payroll procedures.  The Base Salary shall
be reviewed on an annual basis by the Compensation Committee of the Company’s
Board of Directors and may be adjusted from time to time by the Compensation
Committee.”

 

2.                                      Capitalized terms not defined herein
shall have the meaning set forth in the Employment Agreement. All other
provisions of the Employment Agreement not amended by this Amendment shall
continue in full force and effect.

 

3.                                      This Amendment may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original and all of which shall constitute the same instrument.

 

<signature page follows>

 

--------------------------------------------------------------------------------


 

The Company has caused this Amendment to be executed by its duly authorized
officer, and Executive has executed this Amendment, in each case on the date
first set forth above.

 

 

 

FIBROCELL SCIENCE, INC.

 

 

 

 

 

By:

/s/ David Pernock

 

 

 

 

Title:

Chairman & CEO

 

 

 

 

 

GREGORY WEAVER

 

 

 

 

 

/s/ Gregory Weaver

 

2

--------------------------------------------------------------------------------